EXHIBIT 10.3
 
IMH FINANCIAL CORPORATION
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of November 19, 2010 by
and between (i) IMH Financial Corporation, a Delaware corporation (the
“Company”), and (ii) Steven Darak, an individual (“Indemnitee”).
 
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
 
A.           The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company.
 
B.           In order to induce Indemnitee to continue to provide services to
the Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law.
 
C.           The Bylaws of the Company (the “Bylaws”) and the Certificate of
Incorporation of the Company (together with the Bylaws, the “Charter Documents”)
require indemnification of the officers and directors of the Company, and
Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (the “DGCL”).
 
D.           The Charter Documents and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification.
 
E.           The Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant and continual increases in the cost of
such insurance and the general trend of insurance companies to reduce the scope
of coverage of such insurance.
 
F.           The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and scope of coverage of liability insurance provide
increasing challenges for the Company.
 
G.           Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and the Indemnitee and certain other
directors, officers, employees, agents and fiduciaries of the Company may not be
willing to continue to serve in such capacities without additional protection.

 

--------------------------------------------------------------------------------

 
 
H.           The Board of Directors of the Company (the “Board”) has determined
that the increased difficulty in attracting and retaining highly qualified
persons such as Indemnitee is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.
 
I.           It is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
Section 1.            Services to the Company.  Indemnitee will serve or
continue to serve as a director or officer of the Company for so long as
Indemnitee is duly elected or appointed or until Indemnitee is removed or
terminated, as applicable, or tenders his or her resignation.  Indemnitee may
tender the resignation at any time in his or her sole and absolute
discretion.  Notwithstanding anything to the contrary in this Agreement, the
Company and the Indemnitee acknowledge that the Indemnitee’s employment, if any,
is and shall continue to be at-will, as defined under applicable law.
 
Section 2.            Definitions.  As used in this Agreement:
 
2.1           “Corporate Status” means a person who is or was a member of the
Company’s board of directors (“director”) or officer of the Company or of any
other corporation, partnership or joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the request of the
Company.
 
2.2           “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.
 
2.3           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with defending, preparing to defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedes
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
 
 
-2-

--------------------------------------------------------------------------------

 

2.4           “Independent Counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, selected by Indemnitee that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to
indemnification matters), or (ii) any other party to the Proceeding giving rise
to a claim for indemnification hereunder. Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
 
2.5           The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
formal or informal government or self-regulatory agency investigation or
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any action taken by Indemnitee or of any action on the Indemnitee’s part
while acting as director or officer of the Company, or by reason of the fact
that Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, in each case whether or not
serving in such capacity at the time any Expense is incurred for which
indemnification, reimbursement, or any Advance of Expenses can be provided under
this Agreement; provided, however, that the term “Proceeding” shall not include
any action, suit or arbitration initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement.
 
Section 3.            Indemnity in Third-Party Proceedings. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant (as a
witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor.  Pursuant to this
Section 3, Indemnitee shall be indemnified against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that his or her conduct was unlawful.  Indemnitee
shall not enter into any settlement in connection with such Proceeding without
prior written consent of the Company, and the Company shall not be liable to
indemnify Indemnitee under this Agreement for such settlement without prior
written consent of the Company.  The Company shall be permitted to enter into a
settlement on behalf of Indemnitee in connection with such Proceeding except
that such settlement shall not impose any penalty, adverse admission, or
limitation on Indemnitee without Indemnity’s prior written consent.
 
 
-3-

--------------------------------------------------------------------------------

 

Section 4.            Indemnity in Proceedings by or in the Right of the
Company.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor.  Pursuant to this Section 4, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company.  No indemnification for Expenses shall be made under
this Section 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company unless
and only to the extent that the Delaware Court of Chancery (the “Delaware
Court”) or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court or such other court
shall deem proper, which determination shall, for the avoidance of doubt,
satisfy the requirements of the immediately preceding sentence.
 
Section 5.            Indemnification for Expenses of a Party Who is Wholly or
Partly Successful.  Without limiting any other rights of the Indemnitee pursuant
to this Agreement, (a) to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, in whole or in part, the
Company shall indemnify Indemnitee against all Expenses actually and reasonably
incurred by Indemnitee in connection therewith; and (b) if Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with each successfully resolved claim, issue or matter.  For purposes of this
Section the term “successful” shall include, but not be limited to, (i) any
termination, withdrawal, or dismissal (with or without prejudice) of such
Proceeding without any express finding of liability or guilt against Indemnitee,
(ii) the expiration of 120 days after the making of such Proceeding without the
institution of the same and without any promise or payment made to induce a
settlement, or (iii) the settlement of such Proceeding pursuant to which the
Indemnitee pays less than $10,000 irrespective of whether other parties make
payments which may be deemed to be on behalf of Indemnitee.
 
Section 6.            Indemnification For Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his or her Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.
 
Section 7.            Additional Indemnification.
 
7.1           Subject to any limitation in Sections 3, 4 or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or is threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding.
 
 
-4-

--------------------------------------------------------------------------------

 

7.2          For purposes of Section 7.1, the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:
 
(i)           to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and
 
(ii)           to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.
 
Section 8.            Exclusions.  Notwithstanding any provision in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any indemnity:
 
8.1           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to (i) any excess beyond the amount paid under any insurance policy or
other indemnity provision or (ii) with respect to any insurance policy to the
extent paid for by the Indemnitee, any increase in premiums resulting from the
amount paid under such policy;
 
8.2           for disgorgement or return of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Company within
the meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or similar provisions of state statutory law or common law;
 
8.3           for any claim, issue or matter initiated or brought by Indemnitee,
except (i) with respect to actions or proceedings brought to establish or
enforce a right to receive Expenses or indemnification under this Agreement or
any other agreement or insurance policy or under the Charter Documents now or
hereafter in effect relating to indemnification or (ii) if the Board has
approved the initiation or bringing of such claim;
 
8.4           for which payment is prohibited by applicable law; or
 
8.5           for any claim, issue or matter as to which Indemnitee shall have
(a) entered a plea of guilty or nolo contendere to a felony or (b) received a
final, unappealable judgment or verdict of guilty or its equivalent in any
criminal proceeding.
 
 
-5-

--------------------------------------------------------------------------------

 

Section 9.            Advances of Expenses Prior to or During a Proceeding.  The
Company shall pay in advance, to the extent not prohibited by law, the Expenses
incurred by Indemnitee in connection with any Proceeding prior to disposition of
such Proceeding (an “Advance”). The Company shall pay from time to time any
Advance within thirty (30) days after the receipt by the Company of a statement
or statements requesting such Advance (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice). Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under Sections 11 and 12 and the other
applicable provisions of this Agreement. Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right to an
Advance, whether such Expenses are incurred before or after the disposition of
the Proceeding for which enforcement of this right to an Advance is
pursued.  The Indemnitee shall qualify for Advances upon the execution and
delivery to the Company of this Agreement which shall constitute an undertaking
providing that the Indemnitee undertakes to the fullest extent required by law
to repay all Advances if and to the extent that it is determined by a court of
competent jurisdiction, regardless of whether such determination is subject to
appeal, that Indemnitee is not entitled to be indemnified by the Company. This
Section 9 shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 8.
 
Section 10.          Procedure for Notification.  Indemnitee agrees to notify
promptly the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or any Advance of
Expenses covered hereunder.  The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation which it may have to the
Indemnitee under this Agreement, or otherwise.
 
Section 11.          Procedure to Determine Indemnification and Any Repayment of
Advances After Disposition of a Proceeding.
 
11.1          After the Indemnitee has made a written request for
indemnification pursuant to Section 10, then promptly following disposition of a
Proceeding, a determination with respect to Indemnitee’s entitlement to
indemnification and to retain any Advances given to Indemnitee shall be made in
the specific case by majority vote of the directors who are neither parties nor
threatened to be made parties, to any Proceeding, even though less than a
quorum, or by a committee of such directors designated by majority vote of such
directors, even though less than a quorum (in either case, the “Disinterested
Directors”) or, if there are no Disinterested Directors, by  Independent Counsel
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within thirty (30) days after such
determination.  Indemnitee shall cooperate with the Disinterested Directors or
Independent Counsel, as applicable, making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to the
Disinterested Directors or Independent Counsel, as applicable, upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. Any costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the Disinterested Directors or Independent Counsel, as
applicable, shall be borne by the Company (irrespective of the determination as
to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
 
 
-6-

--------------------------------------------------------------------------------

 

11.2          The Independent Counsel, if any, shall be selected by
Indemnitee.  The Company may, within ten (10) days after written notice of such
selection, deliver to the Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within 20 days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 10(a) hereof, and the final disposition of the Proceeding, including any
appeal therein, no Independent Counsel shall have been selected and not objected
to, the Indemnitee may petition a court of competent jurisdiction for resolution
of any objection which shall have been made by the Company to the selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 11.1
hereof.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13.1 of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
 
Section 12.           Presumptions and Effect of Certain Proceedings.
 
12.1          In making a determination with respect to entitlement to
indemnification hereunder, the Disinterested Directors or Independent Counsel,
as applicable, making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification.  Neither the failure of the Company nor of the
Disinterested Directors or Independent Counsel, as applicable, to have made a
determination prior to the commencement of any Advance or indemnification action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company or by the Disinterested Directors or Independent
Counsel, as applicable, that Indemnitee has not met such applicable standard of
conduct, shall be a defense available to the Company to the Advance or
indemnification action or create a presumption that Indemnitee has not met the
applicable standard of conduct necessary to obtain an Advance or
indemnification.
 
12.2          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty
or nolo contendere other than to a felony, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.
 
 
-7-

--------------------------------------------------------------------------------

 

12.3          For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith (i) in any action that does not require,
as an element of the claim or cause of action, the establishment of any state of
mind inconsistent with a finding of good faith or (ii) if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or the Board or counsel selected by any committee of the Board or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser, investment banker or
other expert selected with reasonable care by the Company or the Board or any
committee of the Board.  The provisions of this Section 12.3 shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.
 
12.4          The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
 
Section 13.          Remedies of Indemnitee.
 
13.1          Subject to Section 13.5, in the event that (i) a determination is
made by the Disinterested Directors (and, for the avoidance of doubt, not by the
Independent Counsel) pursuant to Section 11 of this Agreement that Indemnitee is
not entitled to indemnification under this Agreement, (ii) any Advance of
Expenses is not timely made pursuant to Section 9 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 11.1 of this Agreement within 60 days after receipt by the Company of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 or 6 or the last sentence of Section 11.1 of this
Agreement within thirty (30) days after receipt by the Company of a written
request therefor, or (v) payment of indemnification pursuant to Section 3, 4 or
7 of this Agreement is not made within thirty (30) days after a determination
has been made that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to an adjudication by a court of his or her entitlement to such
indemnification or any Advance of Expenses. Alternatively, Indemnitee, at his or
her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 13.1; provided, however, that the foregoing
clause shall not apply in respect of a proceeding brought by Indemnitee to
enforce his or her rights under Section 5 of this Agreement. The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.
 
13.2          In the event that a determination shall have been made by the
Disinterested Directors pursuant to Section 11.1 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 13 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 13, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or an Advance of Expenses, as the case may be.
 
 
-8-

--------------------------------------------------------------------------------

 

13.3          If a determination shall have been made pursuant to Section 11.1
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
 
13.4          The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.  The Company
shall indemnify Indemnitee against any and all Expenses which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or any Advance of Expenses from the Company under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Company only if Indemnitee ultimately is determined to be entitled to such
indemnification, Advance of Expenses or insurance recovery, as the case may be,
in the suit for which indemnification or an Advance is being sought.
 
13.5          Notwithstanding anything in this Agreement to the contrary but
without in any way limiting the Indemnitee’s right to Advances under Section 9,
no determination as to entitlement to indemnification under this Agreement shall
be required to be made prior to the disposition of the Proceeding.
 
Section 14.          Non-exclusivity; Survival of Rights; Insurance; Reasonable
Assistance; Subrogation.
 
14.1          No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal. To the
extent that after the date of this Agreement a change in Delaware law, whether
by statute or judicial decision, permits greater indemnification or Advances of
Expenses than would be afforded currently under the Charter Documents and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
 
 
-9-

--------------------------------------------------------------------------------

 

14.2          The Company shall use commercially reasonable best efforts to (i)
maintain an insurance policy or policies providing liability insurance for
directors, officers, employees, or agents of the Company or of any other
Enterprise and (ii) to provide that until at least the sixth (6th) anniversary
of the date of expiration of the Indemnitee’s period of service with the Company
(the “Six-Year Period”), Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.  If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
 
14.3          Indemnitee hereby agrees that during the Six-Year Period he or she
shall provide reasonable assistance to the Company in investigating, responding
to, pursuing, or defending against a Proceeding, including the giving of
truthful oral or written testimony, provided that (i) the Company compensates
the Indemnitee at a daily rate commensurate with the Indemnitee’s final salary
with the Company (or in the case of a former director of the Company a cash per
diem determined by the Board in its sole discretion but in no event less than
the then actual cash rate payable to directors per Board ordinary meeting or if
no such rate, the recurring annual cash rate divided by the number of ordinary
Board meetings) for all time spent by the Indemnitee at the Company’s request on
such assistance; and (ii) the Indemnitee’s cooperation does not waive or impair
her or his rights under the Fifth Amendment to the United States Constitution,
or any like privilege or immunity against self-incrimination; provided further,
that an assertion of such privilege or immunity shall not create a presumption
that the Indemnitee has not met an applicable standard of conduct.
 
14.4          In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
 
14.5          The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which any Advances
are provided hereunder) if and to the extent that Indemnitee has otherwise
actually received such payment under any other indemnification or contribution
agreement or any insurance policy, contract, agreement or otherwise except, with
respect to any insurance policy to the extent paid for by the Indemnitee, any
increase in premiums resulting from the amount paid under such policy.
 
14.6          The Company’s obligation to provide indemnification or any Advance
of Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or an Advance of Expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.
 
 
-10-

--------------------------------------------------------------------------------

 

Section 15.          Survival; Successors and Assigns.  This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.  The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. The indemnification provided under this Agreement shall continue as
to Indemnitee for any action taken or not taken while serving in Corporate
Status even though Indemnitee may have ceased to serve in such capacity at the
time of any Proceeding.
 
Section 16.          Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.
 
Section 17.          Enforcement; Entire Agreement.
 
17.1          The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, as
applicable, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company, as applicable.
 
17.2          This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
indemnifications obligations of the Company pursuant to the Charter Documents,
except as required by the DGCL, and all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.
 
Section 18.          Modification and Waiver.  No supplement, modification,
waiver, or amendment of this Agreement or any provisions of this Agreement shall
be binding unless executed in writing by the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions of this Agreement nor shall any waiver constitute a
continuing waiver.
 
 
-11-

--------------------------------------------------------------------------------

 

Section 19.          Notice by Indemnitee.  Indemnitee agrees promptly to notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or any Advance of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.
 
Section 20.          Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by confirmed facsimile
transmission, and shall be addressed if to Indemnitee, at Indemnitee’s address
as set forth beneath Indemnitee’s signature to this Agreement and if to the
Company at the address of its principal corporate offices or to any other
address as may have been furnished to Indemnitee by the Company.
 
Section 21.          Contribution.  To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever other than under the express
limitations set forth in this Agreement, the Company, in lieu of indemnifying
Indemnitee, shall, upon approval or order of the Delaware Court, contribute to
the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (b) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
 
Section 22.          Applicable Law and Consent to Jurisdiction.  This Agreement
and the legal relations among the parties shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 13.1 of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally (a) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Delaware Court, and not in any other state or federal court
in the United States of America or any court in any other country, (b) consent
to submit to the exclusive jurisdiction of the Delaware Court for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(c) appoint, to the extent such party is not otherwise subject to service of
process in the State of Delaware, The Corporation Trust Company, Wilmington,
Delaware as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (d) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and (e)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.
 
 
-12-

--------------------------------------------------------------------------------

 

Section 23.          Identical Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
 
Section 24.          Miscellaneous.  The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
[Signature Page Follows]


 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.



 
“COMPANY”
       
IMH FINANCIAL CORPORATION
       
By:
/s/ Shane C. Albers    
Shane C. Albers
   
Chief Executive Officer
       
“INDEMNITEE”
     
By:
/s/ Steven Darak    
Steven Darak

 
 
-14-

--------------------------------------------------------------------------------

 